                                            Case 3:20-cv-05154-SI Document 22 Filed 10/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        STEVE DONCHISHIN,
                                   7                                                       Case No. 20-cv-05154-SI (SI)
                                                       Plaintiffs,
                                   8
                                                v.                                         ORDER OF DISMISSAL UPON
                                   9                                                       SETTLEMENT
                                        TESLA, INC.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The parties to the action, by their counsel, have advised the court that they have agreed to

                                  14   a settlement.

                                  15          IT IS HEREBY ORDERED that this matter is DISMISSED WITH PREJUDICE.

                                  16          However, that if any party hereto certifies to this court, with proof of service of a copy

                                  17   thereon on opposing counsel, within 120 days from the date hereof, that settlement has not in fact

                                  18   occurred, the foregoing order shall be vacated and this cause shall forthwith be restored to the

                                  19   calendar for further proceedings.

                                  20          IT IS SO ORDERED.

                                  21   Dated: October 21, 2020

                                  22                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
